11TH COURT OF APPEALS
                                    EASTLAND, TEXAS
                                       JUDGMENT

Keith Russell Judd,                              * From the County Court at Law No. 2
                                                   of Ector County,
                                                   Trial Court No. CC2-20,222.

Vs. No. 11-14-00049-CV                           * April 16, 2015

Karen Y. Corey-Steele                            * Per Curiam Memorandum Opinion.
                                                  (Panel consists of: Wright, C.J.,
                                                   Willson, J., and Bailey, J.)

       This court has inspected the record in this cause and concludes that there is no
error in the order below. Therefore, in accordance with this court’s opinion, the
order of the trial court is in all things affirmed.